FILE COPY




                                       M A N D A T E

TO THE COUNTY COURT AT LAW NO. 3 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on December 14, 2020, the cause
upon appeal to revise or reverse your judgment between

STEVE JUEN AND CSDT AMERICA, INC.,                                     Appellants,

No. 08-18-00181-CV                    and

NOE RODRIGUEZ,                                                          Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the final summary judgment of the court below and remand the

cause for further proceedings, in accordance with this Court’s opinion. We further order that

Appellants recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this March 11, 2021.

                                                    Elizabeth G. Flores, Clerk




Trial Court No. 2016DCV2973